Headnote: Marquise Holt v. State of Maryland, No. 1841, Sept. Term, 2016, Opinion by
Kenney, J.


CRIMINAL LAW – MARYLAND RULE 4-215 – DISCHARGE OF COUNSEL – A
request for permission to discharge counsel, triggering the requirements under Rule 4-
215(e), is any statement from which a court could conclude reasonably that the defendant
may be inclined to discharge counsel. Maryland appellate courts have espoused a broad
interpretation of what constitutes such a request: a statement does not need to be in
writing or worded in a particular manner; it may come from either the defendant or
counsel.

CRIMINAL LAW – MARYLAND RULE 4-215 – DISCHARGE OF COUNSEL – A
Rule 4-215(e) inquiry is not mandated unless the defendant or counsel indicates that the
defendant has the present intent to seek a different legal advisor. Here, as in Garner v.
State, 414 Md. 372 (2010), the last word to the trial court indicated that any desire of the
defendant to discharge counsel had expired by the second hearing, where counsel
informed the court that the defendant still wanted his representation. By contrast, the last
word to the trial courts in State v. Davis, 415 Md. 22 (2010) (the defense counsel’s
statement), and Williams v. State, 435 Md. 474 (2013) (the defendant’s letter), indicated a
desire to discharge counsel.

CRIMINAL LAW – IMPERFECT SELF-DEFENSE – JURY INSTRUCTION –
Defendant failed to generate a jury instruction on imperfect self-defense because
defendant failed to produce “some evidence” to support two elements of imperfect self-
defense: (1) that defendant subjectively believed he was in apparent imminent or
immediate danger of death or serious bodily harm; and (2) that defendant was a non-
aggressor.
Circuit Court for Allegany County
Case No. K-16-17362
                                                   REPORTED

                                      IN THE COURT OF SPECIAL APPEALS

                                                OF MARYLAND

                                                     No. 1841

                                              September Term, 2016

                                    ______________________________________


                                               MARQUISE HOLT

                                                        v.

                                            STATE OF MARYLAND


                                    ______________________________________

                                         Leahy,
                                         Shaw Geter,
                                         Kenney, James A., III
                                           (Senior Judge, Specially Assigned),

                                                      JJ.
                                    ______________________________________

                                              Opinion by Kenney, J.
                                    ______________________________________

                                         Filed: April 5, 2018
       When two groups1 engaged one another in anticipation of a fight, shots were fired,

but no one was struck. A jury in the Circuit Court for Allegany County convicted

appellant Marquise Holt of two attempted first-degree murders, a first-degree assault,

conspiracy, and related crimes for his role in the incident.

       Appellant presents two questions for our review:

       1. Did the trial court comply with the requirements of Maryland Rule 4-215(e)?

       2. Did the trial court err in refusing to instruct the jury on imperfect self-defense?

       We answer “yes” to the first question and “no” to the second, and affirm the

judgment of the circuit court.

                                 FACTUAL BACKGROUND

       The engagement took place on the evening of March 30, 2016 at the Fort

Cumberland Homes (“Homes”) in Cumberland, Maryland.                  Earlier that afternoon,

appellant and Nickoli Cakus,2 while driving near the Homes, encountered Malachi

Thornton and Shawn Hamlette. Cakus had had “a problem with [Hamlette] for over a

year,” and they had physically fought the previous summer. Appellant and Cakus, now

joined by appellant’s cousin Marcus Brown and another man, exited their cars and

approached Malachi and Hamlette. When Hamlette pulled out a gun and pointed it at

him, Cakus punched Hamlette. According to Cakus, Malachi was “loud and aggressive,”



       1
         We will identify the groups as the “Holt group” and the “Thornton group.”
Malachi and Mikey Thornton are brothers; we will refer to them as Malachi or Mikey in
the opinion.
       2
         Cakus, who entered into a plea agreement, implicated appellant in the events.
Much of the factual background is based on his testimony at trial.
and he had asked Hamlette for his gun. After appellant and Malachi engaged in a fight,

Cakus saw Malachi on the ground holding his face.

      When Malachi and Hamlette retreated, appellant and Cakus went to a friend’s

house to socialize. While they were there, appellant told Cakus that someone had been

yelling at their girlfriends, both of whom were visiting an apartment in the Homes. He

also told Cakus that Mikey Thornton wanted to fight, and commented that he (appellant)

had “never been a hard person to find.”

      Aireana Washington testified that she had been in an apartment at the Homes with

Alexis Fischer (appellant’s girlfriend), Janay Bristol (Cakus’s girlfriend), and Janya

Bristol (Janay’s sister). While they were there, they heard rumors that there was going to

be a fight. A message sent from Washington’s Facebook account to Cakus’s read,

“Mikey said that you and Buck3 are going to get in. Bruh, where you at because they ain’t

touching my best friend.”4

      This information left Cakus with the impression that “there was supposed to be a

fight” and that Mikey was looking for him and appellant. Appellant and Cakus drove to

Brown’s house, where two other men, Kesler and Rideout, joined them. According to

Cakus, Kesler had a “tiny revolver” with him. Having decided to go to the Homes after it


      3
        Cakus and Washington testified that “Buck” is appellant’s nickname.
      4
        Washington testified that Janya Bristol wrote and sent this message. The
message was dated March 30, 2016 and timestamped “21:55:24 UTC”. UTC is
Coordinated Universal Time, which is five hours ahead of EST but four hours ahead of
EDT. See 15 U.S.C. §§ 260-263.
       On March 30, 2016, 21:55:24 UTC was 5:55:24 p.m. EDT. It has been noted that
“[f]or most purposes, UTC is considered interchangeable with Greenwich Mean Time
(GMT).” https://en.wikipedia.org/wiki/Coordinated_Universal_Time.
                                            2
was dark, they left together in Rideout’s vehicle around 8:00 p.m. Despite having seen

Kesler with a revolver, Cakus thought the ensuing fight would be weapon-free.

Appellant and Brown did not appear to him to be armed when they left Brown’s house,

but after they arrived at the Homes, Cakus noticed that they both were holding their

waists as if they were carrying weapons.

         Upon arriving at the Homes and meeting briefly with Fischer, Washington, and the

Bristols, the Holt group advanced within the housing complex grounds with appellant and

Brown in front, and Cakus, Kesler, and Rideout behind them. As they proceeded, the

Thornton group of about six people, including Malachi, Mikey, and Zaira Stubbs, jumped

over a fence and ran towards them. Cakus did not know the others.

         What followed happened within a span of seconds, and witnesses provided

conflicting accounts of what occurred. According to Cakus, members of the Thornton

group were armed with, at least, a knife and a baseball bat.5 And, almost immediately

and without any words being exchanged, appellant and Brown pointed handguns at the

other group. Cakus saw Brown fire several shots, but he did not see appellant fire any

shots.

         Two other witnesses testified that at least one person in the Holt group fired on the

Thornton group. They disagreed on whether appellant had a gun or was a shooter.




         Cakus first testified, “When we got to the steps we saw a group of people coming
         5

out of the house . . . I saw Malachi who jumped over one of the fences, and they had like
baseball [sic] and knives.” Later on, he testified, “I saw a knife and a bat,” and then
clarified, “[o]ne bat.”
                                               3
       Zaira Stubbs’s mother, Tremaina Bullett, testified that she was standing outside on

the telephone when she saw Malachi, Mikey, and Stubbs come out of the backdoor to an

apartment, hop a fence, and run towards the Holt group; only one of the men in the Holt

group had his face covered. She denied that any members of the Thornton group were

armed with weapons. When the Thornton group was within four feet of the Holt group,

appellant and Brown pointed guns at the Thornton group and both fired several shots.

After the shots were fired, everyone scattered.

       There were inconsistencies between Bullett’s testimony and her prior statements to

police regarding whom she saw during the engagement and who fired gunshots. For

example, in her prior statements to police and prosecutors, she did not say that appellant

pointed or fired a gun. She explained that any inconsistency was because “everything

happened so fast,” and that she was worried about her daughter.

       Zaira Stubbs testified that the Holt group came “out of nowhere” and “just stood

there.” Only one person in the Holt group had a gun, and it was pointed at her; she heard

only one shot. Because the shooter was wearing black and had something covering his

face, she did not recognize the person who fired that shot. She did not recall anyone in

her group having a baseball bat.

       Other witnesses heard shots fired, but did not see who fired them. The police

investigation led to the arrest of Cakus on the following morning.

                           PROCEDURAL BACKGROUND

       Appellant was indicted on April 21, 2016, and his jury trial was scheduled to begin

on July 27, 2016. On July 14, 2016, appellant’s private counsel filed a motion to

                                             4
withdraw his appearance. Appended to the motion was a hand-written, signed note from

the appellant that read:

       I have decided that I no longer wish you to represent me and I am going to
       have to discharge you.

             Thank you for all you have done.
       And please withdraw your appearance at once

                     [/S/ Marquise Holt]

       At a status hearing on Friday, July 22, 2016 (“the July 22nd hearing”), the motion

to withdraw was first discussed without either appellant or his counsel present. On that

occasion, a representative of the Public Defender’s Office, in addition to advising the

court that it would be a problem for a public defender to represent appellant because of

conflicts arising from the representation of five other co-defendants in the case and the

lack of panel attorneys, stated:

              Your Honor, I could make a proffer as to what [] Mr. Holt’s
       testimony would be concerning [counsel] and the [] financial arrangements,
       and how he came to sign that letter indicating his desire to discharge him.

               [Counsel] got into this case originally quoting a fee of [] 5 thousand
       dollars. [O]f that fee, approximately [] 3,280 dollars . . . has been paid. This
       matter was always going to trial. No question about it, Mr. Holt was from
       Day 1, was going to trial in this matter. Recently, [counsel] has said, since
       it’s going to trial, my fee is going to be 10 thousand dollars rather than 5
       thousand dollars.

              [Counsel’s] performance      in this matter has been despicable. He
       indicated to Mr. Holt that if he   didn’t receive his 10 thousand dollar fee,
       then maybe he couldn’t put so      much time in this matter, and maybe he
       wouldn’t do a very good job at     trial. Then the letter issued that Mr. Holt
       wanted to fire [counsel].

              [T]his is a common practice with [counsel]. He gets a client in his
       office. He quotes a fee. He collects some money. He spends all of trial

                                              5
       preparation time trying to squeeze more money out of the Defendant, and
       when it comes close to trial time he moves to strike his appearance. I
       believe actually it’s very likely unethical.

                                        ***

            [Counsel] went to Mr. Holt and said eh, I want 10 thousand dollars
       now more, rather than 5 thousand dollars. If I don’t get that money, then
       maybe I won’t do a very good job.

The circuit court concluded that it was not “in a situation to answer this question today, in

the absence of [counsel] and the absence of Mr. Holt,” and stated that it would “address

that motion in connection with the status [hearing] on Tuesday [July 26, 2016], because

[counsel] has to be here.”

       At the status hearing on Tuesday, July 26, 2016 (“the July 26th hearing”), counsel

was present, but it appears that the representative of the Public Defender’s Office was

not.6 Counsel stated, “It is my understanding . . . that some things were said that were

inaccurate before this Court last week by the Public Defender’s Office.” In response to

that “proffer,” counsel contended that his fee arrangement was known to appellant, and

that he had sent to appellant’s designee a “standard A.B.A. approved fee agreement based

upon a retainer which has not fully been paid.” He had, however, always been prepared

to provide full representation to appellant in the case, and moreover, he was still

representing appellant:


       6
         At the July 22nd hearing, the representative of the Public Defender’s Office
asked if his attendance would be required for the July 26th hearing, and to the court’s
response, “I think probably you should be here,” replied, “Yes sir.” The transcript of the
July 26th hearing does not reflect his appearance, and contains only statements by
defense counsel, the prosecutors, and the court. No one mentioned the representative by
name.
                                              6
       I have talked to my client this morning about this matter. I have advised
       him that I am still ready, willing, and able to represent him because the
       matter’s coming up, and he should not be placed in any posture where he
       would have to represent himself. He has advised to withdraw my
       application to withdraw from the case, and he would like me to represent
       him, and I plan on representing him tomorrow morning.

The court responded, “We’ll be ready to go tomorrow morning.”

       The case proceeded to trial on July 27, 2016 with counsel representing appellant.

We shall include additional details in our discussion.

                                      DISCUSSION

                                             I.

                                 Maryland Rule 4-215(e)

       Appellant contends that the trial court erred under Maryland Rule 4-215(e) by not

addressing appellant’s written request to discharge counsel. The State responds that

because appellant, through counsel, expressly withdrew his request to discharge counsel,

a Rule 4-215(e) inquiry was not required. In appellant’s view, however, the ambiguity

created by the dueling statements offered by counsel and the representative of the Public

Defender’s Office, both of whom are officers of the court, required an inquiry of the

appellant himself.

       The Sixth Amendment right to assistance of counsel carries with it the defendant’s

freedom to release or discharge counsel because “[a]n unwanted counsel ‘represents’ the

defendant only through a tenuous and unacceptable legal fiction.” Snead v. State, 286
Md. 122, 128 (1979). Maryland Rule 4-215(e) governs the procedure when a defendant

expresses a desire to discharge his or her counsel:


                                             7
       If a defendant requests permission to discharge an attorney whose
       appearance has been entered, the court shall permit the defendant to
       explain the reasons for the request. If the court finds that there is a
       meritorious reason for the defendant's request, the court shall permit the
       discharge of counsel; continue the action if necessary; and advise the
       defendant that if new counsel does not enter an appearance by the next
       scheduled trial date, the action will proceed to trial with the defendant
       unrepresented by counsel. If the court finds no meritorious reason for the
       defendant's request, the court may not permit the discharge of counsel
       without first informing the defendant that the trial will proceed as
       scheduled with the defendant unrepresented by counsel if the defendant
       discharges counsel and does not have new counsel. If the court permits the
       defendant to discharge counsel, it shall comply with subsections (a)(1)-(4)
       of this Rule if the docket or file does not reflect prior compliance.

(Emphasis added).

       The Rule “provides an orderly procedure to insure that each criminal defendant

appearing before the court be represented by counsel, or, if he is not, that he be advised of

the Sixth Amendment constitutional right to the assistance of counsel, as well as his

correlative constitutional right to self-representation.” Broadwater v. State, 401 Md. 175,

180-81 (2007) (internal citation omitted). “[S]trict compliance” is mandated, and “a trial

court’s departure from [the rule] constitutes reversible error.” Pinkney v. State, 427 Md.
77, 87-88 (2012).

       Rule 4-215(e) is invoked by “[a]ny statement that would reasonably apprise a

court of defendant’s wish to discharge counsel . . . regardless of whether it came from the

defendant or from defense counsel.” State v. Davis, 415 Md. 22, 32 (2010); see also

State v. Weddington, No. 52, Sept. Term 2017, 2018 WL 991687, at *5 (Md. Feb. 21,

2018) (“This Court has espoused a broad interpretation of what constitutes a request to

discharge counsel.”). It “need not be made in writing or even formally worded.” Davis,


                                             8
415 Md. at 31 (holding inquiry triggered where counsel proffered to the court that

defendant in prior conversation indicated that he “[w]anted a jury trial and new counsel”).

And, even a statement using the past tense or expressed in a prior-written letter indicating

an intent to discharge counsel may be enough to require an inquiry. See id.; Williams v.

State, 435 Md. 474, 491 (2013) (holding that defendant’s letter to trial court, written in

the present tense, was sufficient to trigger inquiry). But, a Rule 4-215(e) inquiry is not

mandated unless counsel or defendant indicates that the defendant has the “present intent

to seek a different legal advisor.” Davis, 415 Md. at 33 (emphasis added).

       The State does not dispute that appellant’s hand-written letter attached to the

motion to withdraw counsel’s appearance expressed a then-present desire to discharge

counsel. Like the defendant’s letter in Williams, appellant’s letter “clearly, solely, and

unequivocally” stated a desire to discharge counsel.7 435 Md. at 488-89. Rule 4-215(e)

was triggered, as the trial court correctly recognized at the July 22nd hearing: “[T]here’s

a procedure . . . under the rules as to what the Court’s supposed to do . . . and it requires .

. . the Court to make certain inquiries . . . . I don’t believe that we are in a situation to

answer this question today, in the absence of [counsel] and the absence of Mr. Holt.” In

short, the matter remained pending at the close of the July 22nd hearing.

       On July 26th, counsel, in addition to rebutting the earlier assertions, stated to the

court, “I have talked to my client this morning about this matter . . . . He has advised to

withdraw my application to withdraw from the case, and he would like me to represent

       7
        Whether appellant was actually dissatisfied with counsel’s services is less clear.
For example, he wrote “. . . I am going to have to discharge you. Thank you for all you
have done.”
                                              9
him, and I plan on representing him tomorrow.” Counsel’s July 26th statement to the

court indicated that appellant no longer desired or intended to discharge him.

       This case is, in our view, more like Davis and Garner v. State, 414 Md. 372

(2010), than Williams because, between the July 22nd and the July 26th hearings, the

court was advised by counsel that appellant had changed his mind. In Williams, the

defendant’s letter was the last word regarding the discharge of counsel prior to trial. The

Court of Appeals reasoned that it would be “illogical to hold that a court may allow a

defendant’s expression of a present intent to discharge counsel (sufficient to trigger Rule

4-215(e)) to moulder into a past desire (not sufficient to trigger the Rule) by neglecting,

overlooking, or otherwise failing to address promptly the defendant’s clear request.” 435
Md. at 491. The Williams Court noted that “even if we were to accept the argument that

William’s aged request reflected a past desire,” the trial court must “determine, at some

point prior to trial, whether Williams continued to harbor an intent to discharge counsel.”

Id. The unaddressed intent to discharge counsel in Williams “aged,” but it did not die;

here, it did.

       In Garner, on the day of the trial, Garner’s private counsel informed the court that

his client “doesn’t think that I have his best interests at heart with regard to this case.”
414 Md. at 377. Garner, who was present, told the court that counsel was “trying to . . .

make me take a plea that I don’t want to take.” Id. The court responded, “I’m not going

to make you take a plea,” but also “I’m not going to postpone this case.” Id. After a




                                            10
colloquy between the judge and him,8 Garner stated that counsel could “sit there.” Id. at

377-78. And, shortly afterwards, when the jury panel had entered the courtroom, counsel

addressed the court, “I’m still in the case and on Mr. Garner’s behalf, I want to make a

motion.” Id. This Court noted that counsel “professionally and ably conducted the

complete defense of th[e] case from start to finish.” Id. at 380.

       In Davis, defense counsel, on the morning of the trial, advised the administrative

judge that Davis wanted new counsel and a jury trial. 415 Md. at 25. The administrative

judge addressed the jury trial request but not Davis’s desire for new counsel. Id. at 26-

28. The Court of Appeals held that counsel’s statement regarding his client’s desire for

       8
           The colloquy is provided below:

       [COURT]: [D]o you want to discharge him, is that it?
       [DEFENDANT]: Yes, sir.
       [COURT]: All right. Would you like me to have him stay to . . . sit next to
       you at the trial table to be on call if you need his help during the trial?
       What I’m saying is we are going to have a trial today.
       [DEFENDANT]: Is there any kind of way I can discharge him from
       representing me?
       [COURT]: I said . . . you have an absolute right to represent yourself, if you
       want to. You have an absolute right to get an attorney. You can’t wait
       until the day of trial and come in and tell me that you are going to fire your
       attorney.
                                         ***
       [DEFENDANT]: I didn’t know who to go to to let anybody know, know
       what I mean, what kind of situation it was. My best interests was to come
       to the judge that’s hearing the case and let him know that I don’t-
       [COURT]: I don’t have anything to do, you chose the attorney. If you had
       problems, you had to work it out with him. Mr. Anderson is a member of
       the bar, I’m sure if you told him what your feelings were, I’m sure he
       would have done something about it.
       [DEFENDANT]: I have told him.
       [COURT]: What?
       [DEFENDANT]: He can sit there.
       [COURT]: Okay. Thank you. Go ahead.
                                             11
new counsel was sufficient to trigger a Rule 4-215(e) inquiry, noting that the “defense

attorney never told the court that Davis had changed his mind.” Id. at 29, 35.

       But here, as in Garner, the “last word” to the trial court indicated that any desire

of appellant to discharge counsel had passed. As the Garner Court explained:

       Members of the Maryland Bar are officers of the court who have an
       obligation to comply with the Rules of Professional Conduct. While
       serving as Petitioner’s trial counsel, Rule 1.2 required that [counsel] abide
       by Petitioner’s decision concerning the services to be performed on
       Petitioner’s behalf, and Rule 3.3 prohibited [counsel] from making a false
       statement to the Circuit Court. When [counsel] stated, “I’m still in the
       case[,]” the Circuit Court was entitled to rely upon that statement and was
       not required to make further inquiry.
414 Md. at 390 (emphasis removed).

       Appellant argues that the court should not have deferred to counsel as an “officer

of the court” because another “officer of the court,” who indicated he had had contact

with appellant, had proffered an account that alleged serious ethical violations that would

discredit counsel’s later statements. In appellant’s view, the “dueling proffers” created an

ambiguity that required the court to make an inquiry of the defendant on whether he still

wanted to discharge counsel. We are not persuaded that further inquiry into the attorney-

client relationship by the court was required.

       Simply put, counsel was “still in the case.” His statement that appellant wanted to

withdraw the motion to discharge him as counsel and wanted him to represent appellant

provided that which was missing in Davis. See 415 Md. at 35.




                                             12
                                             II.

                                  Imperfect Self-Defense

       Defense counsel requested the trial court to instruct the jury on “voluntary

manslaughter, imperfect self-defense” with respect to the attempted murder charges.9

The trial court refused to give the instruction, stating that “there is no evidence in the

record with regard to what [appellant] honestly but unreasonably believed with regard to

the threat that was posed.”

       While perfect self-defense, if credited by the trier of fact, results in an acquittal,

imperfect self-defense merely negates the element of malice required for conviction of

murder and reduces the offense to manslaughter. State v. Marr, 362 Md. 467, 473-74

(2001). Counsel contended that, even if firing a gun constituted excessive force, there

was evidence generated justifying self-defense by the Holt group against members of the

Thornton group who were coming at them with weapons.

       A trial court “must give a requested jury instruction where ‘(1) the instruction is a

correct statement of law; (2) the instruction is applicable to the facts of the case; and (3)

the content of the instruction was not fairly covered elsewhere in instructions actually

given.’” Cost v. State, 417 Md. 360, 368-69 (2010) (quoting Dickey v. State, 404 Md.
187, 197-98 (2008)); see generally Md. Rule 4-325. “[A] defendant is entitled to have

       9
       In their Briefs, appellant and the State disagree on what specific jury instruction
was requested. Appellant cites to Maryland Criminal Pattern Jury Instruction (“MPJI-
Cr”) 4:17.14 (2d ed., 2016 supp.) (HOMICIDE—ATTEMPTED FIRST DEGREE
MURDER, ATTEMPTED SECOND DEGREE MURDER, AND ATTEMPTED
VOLUNTARY MANSLAUGHTER (IMPERFECT SELF-DEFENSE)). The State
presumes that the requested instruction referred to MPJI-Cr 4:17.2(C) (VOLUNTARY
MANSLAUGHTER (PERFECT/IMPERFECT SELF-DEFENSE)).
                                             13
the jury instructed on any theory of defense that is fairly supported by the evidence, even

if several theories offered are inconsistent.” Sims v. State, 319 Md. 540, 550 (1990).

       To be entitled to a jury instruction on imperfect self-defense, the defendant bears

the “burden of initially producing ‘some evidence’ . . . sufficient to give rise to a jury

issue with respect to [imperfect self-defense].” Dishman v. State, 352 Md. 279, 292-93

(1998) (internal citation omitted). More specifically, the burden is to produce “‘some

evidence’ to support each element of the defense’s legal theory before the requested

instruction is warranted.” Marquardt v. State, 164 Md. App. 95, 131 (2005) (emphasis

added) (citations omitted); accord McMillan v. State, 428 Md. 333, 355 (2012). In Dykes

v. State, the Court of Appeals, discussing an instruction on imperfect self-defense,

explained:

       Some evidence is not strictured by the test of a specific standard. It calls
       for no more than what it says- “some,” as that word is understood in
       common, everyday usage. It need not rise to the level of “beyond
       reasonable doubt” or “clear and convincing” or “preponderance.” The
       source of the evidence is immaterial; it may emanate solely from the
       defendant. It is of no matter that the self-defense claim is overwhelmed by
       evidence to the contrary. If there is any evidence relied on by the defendant
       which, if believed, would support his claim that he acted in self-defense,
       the defendant has met his burden. Then the baton is passed to the State. It
       must shoulder the burden of proving beyond a reasonable doubt to the
       satisfaction of the jury that the defendant did not kill in self-defense.

319 Md. 206, 216-17 (1990).

       Whether the requested instruction is applicable to the facts of the case is a

“‘question of law for the judge.’” Bazzle v. State, 426 Md. 541, 550 (2012) (quoting

Dishman v. State, 352 Md. 279, 292-93 (1998)). On review, we must “determine whether

the criminal defendant produced that minimum threshold of evidence necessary to

                                            14
establish a prima facie case that would allow a jury to rationally conclude that the

evidence supports the application of the legal theory desired.” Dishman, 352 Md. at 292.

      This Court adopted the concept of “imperfect” self-defense in Faulkner v. State,

54 Md. App. 113 (1983), aff’d, 301 Md. 482 (1984), and imperfect self-defense shares

common elements with perfect self-defense. To establish perfect self-defense:

      (1) The accused must have had reasonable grounds to believe himself in
          apparent imminent or immediate danger of death or serious bodily harm
          from his assailant or potential assailant;
      (2) The accused must have in fact believed himself in this danger;
      (3) The accused claiming the right of self-defense must not have been the
          aggressor or provoked the conflict; and
      (4) The force used must have not been unreasonable and excessive, that is,
          the force must not have been more force than the exigency demanded.

State v. Faulkner, 301 Md. 482, 485-86 (1984); Dykes, 319 Md. at 211. But, as the

Faulkner Court explained:

      Perfect self-defense requires not only that the killer subjectively believed
      that his actions were necessary for his safety but, objectively, that a
      reasonable man would so consider them. Imperfect self-defense, however,
      requires no more than a subjective honest belief on the part of the killer that
      his actions were necessary for his safety, even though, on an objective
      appraisal by a reasonable man, they would not be found to be so.
54 Md. App. at 115 (emphasis added).

      Appellant argues that the jury instruction was generated from the facts of the

engagement between the two groups on the evening of March 30, 2016 and the encounter

earlier that day between appellant and Malachi Thornton.         The State contends that

appellant failed to produce “some evidence” with respect to two elements of imperfect

self-defense: (1) that appellant subjectively believed he was in danger of harm; and (2)

that appellant was a non-aggressor. We agree with the State.

                                            15
      To invoke either perfect or imperfect self-defense, “some evidence” must be

generated from “whatever source” to indicate the defendant’s subjective belief that he

was in imminent danger of death or serious bodily harm. State v. Martin, 329 Md. 351,

361-63 (1993). Direct testimony is not necessary; the necessary belief can be shown

circumstantially by “a consideration of his acts, conduct and words.” Id. (quoting Taylor

v. State, 238 Md. 424, 433 (1965)).

      In Martin, the Court of Appeals upheld the trial court’s refusal to instruct the jury

on imperfect self-defense, concluding that, where the defendant had been so intoxicated

that he did not remember any of the events immediately prior to or after the homicide,

“some evidence” was not generated. 329 Md. at 353, 368. There, Martin and the victim

had two encounters during the day. On the first encounter, the victim told Martin to “get

out of there and don’t come back” and threatened to “kick[] [his] ass.” Id. at 361. With

regard to the second encounter, the Court wrote:

      [N]either direct nor circumstantial evidence of [Martin’s] state of mind at
      the time of the second encounter was presented. Because no one witnessed
      the encounter itself, the testimony related to what happened immediately
      prior to the occurrence-[the victim] saw [Martin] in his parked car and
      determined to confront him-and immediately afterward-a shot was heard,
      [the victim] was seen falling, and [Martin] was seen leaving the scene. The
      testimony did not describe the manner in which [the victim] approached
      [Martin’s] car or the manner in which he carried the party ball and beer cup.
      No evidence was presented as to whether, and if so, how, [Martin] reacted
      to [the victim’s] approach or what the parties said to each other prior, most
      particularly, just prior, to the shooting. . . . [B]ecause it provided no details
      of, or insight into, the circumstances of the shooting from [Martin’s]
      perspective, his acts, his words, his conduct, there was nothing from which
      to draw an inference as to what [Martin] subjectively believed or felt when
      he fired the fatal shot.



                                             16
Id. at 364. Martin argued that the evidence that he was fearful of the victim as the result

of the first encounter provided “some evidence” of his subjective mental belief at the time

of the fatal second encounter. Id. The Court disagreed, stating that to “justify submitting

the issue to the jury, evidence sufficient to support the inference that the relevant state of

mind was still in existence at the later time must still be presented.” Id. at 365.

       As noted, the necessary evidence need not come from the defendant or from trial

testimony. In Roach v. State, 358 Md. 418, 432 (2000), the Court of Appeals held that,

based on the evidence, a reasonable jury could have found that the defendant Roach “had

a subjective actual belief that his life was in danger and that he had to react with the force

that he did, even though . . . these beliefs were unreasonable.” That evidence came from

a written statement Roach had given to police, which was introduced into evidence at

trial, concerning an altercation initially between him and the victim’s friend, in which the

victim’s friend “tried to hit [Roach] and they began to fight.” Id. at 422-23. In the police

statement, Roach said that the victim “came straight to me and start[ed] beating [me] to

the ground so I seen [sic] the gun on the ground and [the victim] seen the gun so I

thought that he was going to kill me right there on the scene.” Id. at 422-23.

       Here, there were witnesses to the encounter during which the shots were fired, but

there is no evidence on the record from any source that appellant subjectively believed he

was in imminent danger of death or serious bodily harm when shots were fired at the

Thornton group. Viewed in the light most favorable to appellant, the Thornton group,

armed with at least a knife and a baseball bat, hopped a fence and ran towards the

appellant’s group. No words were exchanged, and almost immediately, the shooting

                                              17
occurred. There was no evidence offered that would provide insight into appellant’s

subjective state of mind during the engagement, or from which his state of mind might be

determined circumstantially by “a consideration of his acts, conduct and words.” Martin,
329 Md. at 363.

       Nor is evidence from the earlier encounter between appellant and Malachi

Thornton sufficient to generate a jury instruction on imperfect self-defense. During that

encounter, Shawn Hamlette produced a gun that he pointed at Cakus, and Malachi asked

Hamlette for it. Yet, appellant engaged Malachi in a fight, apparently got the better of

him, and voluntarily returned to a new field of battle with the Thornton group that very

evening. Had appellant had a subjective actual belief that his life was in danger during

the earlier encounter because someone had a gun, there was no evidence to support an

inference that “[the earlier] state of mind persisted.” Martin, 329 Md. at 365.

       But even assuming that appellant had a subjective belief that he was in danger, and

that was why he brought a weapon to the evening encounter, he was not entitled to the

requested instruction. An aggressor cannot claim imperfect self-defense, Marquardt, 164
Md. App. at 139 n.22, and, as mutual combatants, appellant and the other participants

were all aggressors in the conflict. While “the privilege of self-defense is not necessarily

forfeited by arming one’s self in anticipation of an attack, [] that right is qualified by the

proviso that the right only extends to ‘one who [was] not in any sense seeking an

encounter.’” Id. at 141 (quoting Perry v. State, 234 Md. 48, 52 (1964)). After the earlier

encounter, appellant and his group learned that the Thorntons were looking for them and

wanted to fight. In response, appellant, who was “never . . . a hard person to find,”

                                             18
marshaled his forces and drove to the Homes after dark to engage them. In short, the

fight did not come to appellant; appellant went to the fight.

       And, although there may be circumstances in which “the heat of passion

engendered by the mutual combat” may be legal provocation for the use of deadly force,

the gunshots in this case were fired before the battle had begun. Whitehead v. State, 9
Md. App. 7, 14 (1970). No blows had been struck, or even words exchanged, to support

an inference that the shots were fired in the heat of passion provoked by mutual combat.

The trial court did not err in denying the requested jury instruction.



                                                         JUDGMENTS  AFFIRMED.
                                                         COSTS TO BE PAID BY
                                                         APPELLANT.




                                             19